DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the remarks state that the feature of “wherein the page position determination portion determines an actual position of each of the pages on the unit printing sheet, in accordance with the page size of the second submission data, without changing a cutting position” is not taught by the combined references.  The Examiner respectfully disagrees with this assertion and will briefly explain why below.  
In regards to the contended feature, the specification on page 9 states that “a printed item having data printed thereon based on printing data created by the printing data generation device according to the present disclosure may be cut properly with no need to re-adjust the cutting position in the first direction of the unit printing sheet (cutting position wherein the unit printing sheet is to be cut in a direction parallel to the sheet feeding direction) even if the page size is changed”.  This part of the summary states that there is no need to re-adjust the cutting position in the first direction.  In other words, in one longitudinal direction on the left side of the page, a cutting position readjustment is not needed.  However, on page 12 of Applicant’s specification, a cut 
In regards to the Goel reference, the Applicant states that one cutting position is changed to another position while saying that the sides 561a or 561c are not cut.  The Examiner would like to point out that the claims are discussing the change, or lack thereof, of a cutting position on an area of a page.  The Examiner interprets this concept as having an area, not actually cut, but designated for a cut on a vertical section of pages and not being adjusted in a horizontal direction.  When viewing figure 9A, it is clear that the vertical line including both 561a and 561c is not re-adjusted in the horizontal direction.  The outer edge of these pages comprised of 24a1c’ where the pages are adjusted do have a re-adjusted cutting position, which is similar to Applicant’s invention as described above.  Figure 11A shows the cutting position marks of the adjusted image of figure 9A1. 


[AltContent: connector]
    PNG
    media_image1.png
    546
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    388
    media_image2.png
    Greyscale

s in figures 5A, 9A and 11A, this shows that the cutting position in figure 11A and the trim marks illustrated are not adjusted in the horizontal position and are not different from the location of the vertical line in figure 5A on one side of the page.  Similar to not adjusting the vertical line from its vertical position in a horizontal manner, the invention of Goel shows the vertical line on the binding edge portion not being adjusted to the right or left of the line originally developed from the template in figure 5A.  Thus, based on the vertical line not being adjusted in any horizontal direction, the above contended feature is performed.  Consequently, with this feature disclosed, the features of the claim are performed.
Therefore, based on the above, the features of the claims are disclosed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: layout acquisition portion, page position determination portion, rasterization processing portion, unit printing sheet size reduction portion, template holding portion in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US Pub 2006/0082793) in view of Yamazaki (US Pub 2011/0149315) and Morales (US Pub 2008/0151322).

CLAIMS  
What is claimed is:  
Re claim 1: Goel discloses a printing data generation device generating printing data, to be supplied to a printer that performs printing on a printing sheet, based on submission data, the printing data generation device comprising: 
a layout acquisition portion (interpretation: a print data generation portion within a print data generation device that acquires submission data, flatplan template data corresponding to the submission data and information on the number of copies in order to generate print job data) configured to acquire a layout including a page position region of each of pages in a second direction perpendicular to a first direction, which is a printing sheet feeding direction, the page position region being on a unit printing sheet, which is a one-unit printing region (e.g. the invention contains a template that contains the location of pages on a medium.  The pages can be arranged in a direction that is perpendicular to the feed direction of the sheet; see ¶ [37] and [38]);  

[0004] An imposition flat, such as exemplary imposition flat 10, may be created manually by a person familiar with the operation of the equipment that will be used to print and finish the print job. More commonly, however, imposition flats are generated using imposition software programs, such as Fiery.RTM. DocBuilder Pro.TM. software by Electronics for Imaging, Foster 

[0037] Referring now to FIG. 3, an exemplary imposition system in accordance with this invention is described. Exemplary imposition system 40 includes imposition application 44, which receives print file 42 and nominal imposition template 46, and generates imposition flat 48 for printing. Imposition application 44 may be hardware and/or software that implements imposition processing in accordance with this invention, as described in more detail below. Print file 42 may be an electronic file that describes a print job in a page description language, such as portable document format ("PDF"), PostScript, page command language ("PCL") or other similar page description language. Print file 42 includes a parameter that specifies finished page size (referred to herein as "actual page size" or "PS.sub.A"). For example, if print file 42 includes letter-size pages, actual page size PS.sub.A=8.5''.times.11''. Alternatively, if print file 42 includes custom-size pages (e.g., 8''.times.12''), actual page size PS.sub.A=8''.times.12''. Persons of ordinary skill in the art will understand that other actual page sizes also may be used. 
[0038] Referring now to FIG. 4, an exemplary nominal imposition template 46 for use with imposition system 40 is described. In particular, nominal imposition template 46 may include a nominal layout description 50 and output parameters 52. Nominal layout description 50 includes nominal pages 24 and mark objects 28, and also may include binding edges 30 or center axes 32, and their respective locations. Output parameters 52 include information describing various parameters used during printing and finishing of the print job. For example, output parameters 52 may include sheet size (e.g., 25''.times.19''), finished page size (referred to herein as "nominal page size" or "PS.sub.N") (e.g., 8.5''.times.11''), the number of rows and columns per sheet (e.g., 2 rows and 4 columns), binding style (e.g. perfect, saddle stitch) and work style (e.g., sheetwise, work and turn, work and tumble). Persons of ordinary skill in the art will understand that different or additional printing and finishing parameters may be included in output parameters 52. 

[0039] Referring now to FIGS. 5A and 5B, exemplary nominal layout descriptions 50a and 50b, respectively, for use in nominal imposition template 46 are described. In particular, nominal layout description 50a illustrates an exemplary layout for a document that uses book binding, and nominal layout description 50b illustrates an exemplary layout for a document that uses a binding style other than book binding (e.g., gangup binding). Nominal layout description 50a includes binding edges 30, and layout description 50b includes vertical and horizontal center axes 32v and 32h, respectively. 
[0040] Each nominal page 24 may include associated mark objects 28, such as bleed marks 28a and trim marks 28b, a corresponding page location reference, such as a nominal page center ("PC.sub.N"), and four page edges 58 (top, bottom, left and right). Each nominal page 24a in nominal layout description 50a also includes a page spine 56 that indicates the page edge 58 that will be bound during finishing. The separation between each page spine 56 and an adjacent binding edge 30 is designated as .DELTA..sub.s. In nominal layout description 50b, the separation between vertical center axis 32v and an adjacent parallel page edge 58 is designated as .DELTA..sub.c, the horizontal separation between all other adjacent vertical page edges 58 is designated as .DELTA..sub.x, and the vertical separation between all other adjacent horizontal page edges 58 is designated as .DELTA..sub.y. 
[0041] For each page 24a and 24b in exemplary nominal layout descriptions 50a and 50b, respectively, the locations of associated bleed marks 28a and trim marks 28b depend on nominal page size PS.sub.N. In this regard, bleed marks 28a and trim marks 28b are referred to herein as "page-dependent marks." In contrast, the locations of registration marks 28c are not page-dependent, because their locations do not depend on page size. In accordance with this invention, imposition application 44 may be used to automatically modify imposition template 46 to accommodate a print file 42 whose actual page size PS.sub.A does not match the nominal page size PS.sub.N specified in nominal imposition template 46. 

a page position determination portion (interpretation: a print data generation portion within a print data generation device that acquires submission data, flatplan template data corresponding to the submission data, which is disclosed on pages 23 and 24.  The flatplan template data is used to determine the actual position of each page on the unit printing sheet.  This interpretation is used hereinafter in the Office Action.) configured to determine an actual position of each of the pages on the unit printing sheet when the printing is performed by the printer, the actual position being determined based on the page position region of each of the pages and the submission data (e.g. the pages on the sheet are determined based on the template data and the print job data that is submitted form the user.  Both of these types of information is used to form a print job; see ¶ [37], [38] and [41] above);

an overall imposition information generation portion (interpretation: this portion generates imposition information representing the imposition layout of all pages to be printed.  The imposition information is generated based on the submission data included in the print job, the information on the number of copies and the flatplan template information, which is disclosed on pages 30 and 31.  This interpretation is used hereinafter in the Office Action.) configured to generate overall imposition information that specifies an imposition layout of all pages to be printed by the printer, the overall imposition information being generated based on the actual position of each of the pages determined by the page position determination portion and the submission data (e.g. the output parameters with the print job used with the template allows for the arrangement of each page onto the medium to be determined.  Figures 5A and 5B illustrate the locations of the pages on the medium; ¶ [37], [38], [41] above, [42] and [43]); and

[0042] Referring now to FIGS. 3 and 6, an exemplary imposition process 60 implemented by imposition application 44 is described. In particular, beginning at step 62, print file 42 is received. For example, a user may select print file 42 from a file directory via a graphical user interface (not shown) or other similar print file submission mechanism. Next, at step 64, nominal imposition template 46 is received. For example, a user may select nominal imposition template 46 from a directory of previously-created imposition templates. At step 66, actual page size PS.sub.A is retrieved from print file 42, and nominal page size PS.sub.N is retrieved from nominal imposition template 46. At step 68, actual page size PS.sub.A is compared to nominal page size PS.sub.N. For example, the width and height of PS.sub.A, referred to as PS.sub.A(width) and PS.sub.A (height), respectively, may be compared to the corresponding parameters of nominal page size PS.sub.N, referred to as PS.sub.N(width) and PS.sub.N (height), respectively. 
[0043] If actual page size PS.sub.A equals nominal page size PS.sub.N (i.e., if PS.sub.A(width)=PS.sub.N(width) and PS.sub.A (height)=PS.sub.N (height)), the process proceeds to step 72, and nominal imposition template 46 is applied to print file 42 without change to create imposition flat 48. If, however, actual page size PS.sub.A does not equal nominal page size PS.sub.N (e.g., if PS.sub.A(width).noteq.PS.sub.N(width) or PS.sub.A (height).noteq.PS.sub.N (height)), the process proceeds to step 70, wherein nominal imposition template 46 is automatically modified based on actual page size PS.sub.A to create modified imposition template 46'. Modified imposition template 46' includes the same number of pages and mark objects as nominal imposition template 46, but the locations of actual pages 24' and associated page-dependent mark objects 28 are modified based on actual page size PS.sub.A. Finally, at step 72, the modified imposition template 46' from step 70 is applied to print file 42 to create imposition flat 48. 
 
wherein the page position determination portion changes a size of the page position region in accordance with a second direction length of each of the pages included in the submission data while fixing one end or the other end, in the second 

[0044] Referring now to FIG. 7, an exemplary process 70 for automatically modifying nominal imposition template 46 is described. Beginning at step 74, the location of the actual page center ("PC.sub.A") of each actual page 24' is determined. As described in more detail below, the determination of the location of each actual page center PC.sub.A depends on the binding style and finishing parameters specified in nominal imposition template 46, and the actual page size PS.sub.A specified in print file 42. Next, at step 76, for each actual page 24', the locations of the associated page-dependent mark objects 28 are determined based on the location of the corresponding actual page center PC.sub.A determined in step 74 and the actual page size PS.sub.A. Finally, at step 78, nominal imposition template 46 is modified to position actual pages 24' and their associated page-dependent mark objects 28 at the locations determined in steps 74 and 76. 
[0045] As previously mentioned, the determination of the actual page center PC.sub.A for each actual page 24' depends on the binding style and finishing parameters specified in nominal imposition template 46. In particular, if the specified binding style is book binding, a first process 74a may be used to determine the location of each actual page center PC.sub.A. Alternatively, if the specified binding style is anything other than book binding (e.g., gangup), a second process 74b may be used to determine the location of each actual page center PC.sub.A. Processes 74a and 74b each will be described in turn. 
[0046] Referring now to FIGS. 8A and 9, an exemplary process 74a is described for determining the location of each actual page center PC.sub.A for a nominal imposition template 46 that specifies book binding. In particular, FIG. 9A illustrates an exemplary layout description 50a.sub.1 that includes vertical binding edges 30v and actual pages 24a.sub.1', and FIG. 9B 
[0047] Referring again to FIG. 8A, beginning at step 80, the spine-binding edge separation .DELTA..sub.s is retrieved from nominal imposition template 46. Next, at step 82, one of binding edges 30 is selected for processing. At step 84, a determination is made whether the selected binding edge 30 is vertical or horizontal. If the selected binding edge 30 is vertical, the process proceeds to step 86, wherein for each actual page 24a' adjacent to the selected binding edge 30v, the y-coordinate of the actual page center PC.sub.A(a) is set to the y-coordinate of the corresponding nominal page center PC.sub.N(a). If, however, the selected binding edge 30 is horizontal, the process proceeds to step 88, wherein for each actual page 24a' adjacent to the selected binding edge 30h, the x-coordinate of the actual page center PC.sub.A(a) is set to the x-coordinate of the corresponding nominal page center PC.sub.N(a). 
[0048] Next, at step 90, for each actual page 24a', the remaining coordinate (i.e., the x-coordinate if step 86 was used, or the y-coordinate if step 88 was used) of the corresponding actual page center PC.sub.A(a) is determined based on the location of the selected binding edge, the spine-binding edge separation .DELTA..sub.s and the actual page size PS.sub.A. In this regard, the spine 56 of each actual page 24a' is aligned to the spine 56 of the corresponding nominal page 24a to preserve spine-binding edge separation .DELTA..sub.s. At step 92, a determination is made whether modified layout description 50a' includes any more binding edges 30. If so, at step 94, a binding edge 30 is selected that has not yet been processed, and then the process returns to step 84 to process the new binding edge as described above. If, however, there are no additional binding edges 30, the process terminates. 

[0049] Examples of the operation of steps 82-92 are now described using the exemplary layout description 50a.sub.1 and 50a.sub.2 illustrated in FIGS. 9A and 9B, respectively. In particular, referring now to FIGS. 8A and 9A, at step 82, one of binding edges 30v.sub.1 and 30v.sub.2 is selected. For example, 

[0050] Next, at step 90, the x-coordinates of actual page centers PC.sub.A(a.sub.1a)-PC.sub.A(a.sub.1d) are determined based on the locations of selected binding edge 30v.sub.1, the spine-binding edge separation .DELTA..sub.s, and actual page size PS.sub.A. In this regard, the spine 56.sub.1 of each actual page 24a.sub.1' is aligned to the spine 56.sub.1 of the corresponding nominal page 24a.sub.1 to preserve spine-binding edge separation .DELTA..sub.s. Thus, the x-coordinates of actual page centers PC.sub.A(a.sub.1a)-PC.sub.A(a.sub.1d) are determined as follows: PC A .function. ( a 1 .times. a ) x = PC A .function. ( a 1 .times. c ) x = 30 .times. v 1 .times. x - .DELTA. s - PS A .function. ( width ) 2 ( 2 .times. a ) PC A .function. ( a 1 .times. b ) x = PC A .function. ( a 1 .times. d ) x = 30 .times. v 1 .times. x + .DELTA. s + PS A .function. ( width ) 2 ( 2 .times. b ) ##EQU1## where 30v.sub.1x is the x-coordinate of binding edge 30v.sub.1, and PS.sub.A(width) is the width of actual page size PS.sub.A. Thus, after completing step 90, the x- and y-coordinates of each actual page center PC.sub.A(a.sub.1a)-PC.sub.A(a.sub.1d) are known. Next, at step 92, because layout description 50a.sub.1 includes an additional binding edge 30v.sub.2, the process returns to step 84 to process binding edge 30v.sub.2. 
[0051] Referring now to FIGS. 8A and 9B, an example of process steps 82-92 is described using exemplary layout description 50a.sub.2. Beginning at step 82, binding edge 30h, which is surrounded by adjacent actual pages 24a.sub.2a'-24a.sub.2d', is selected. Next, at step 84, binding edge 30h is identified as horizontal, and therefore the process proceeds to step 88, wherein for each actual page 24a.sub.2a'-24a.sub.2d', the x-
[0052] Next, at step 90, the y-coordinates of actual page centers PC.sub.A(a.sub.2a)-PC.sub.A(a.sub.2d) are determined based on the locations of selected binding edge 30h, the spine-binding edge separation .DELTA..sub.s, and actual page size PS.sub.A. In this regard, the spine 56.sub.2 of each actual page 24a.sub.2' is aligned to the spine 56.sub.2 of each corresponding nominal page 24a.sub.2 to preserve spine-binding edge separation .DELTA..sub.s. Thus, the y-coordinates of PC.sub.A(a.sub.2a) and PC.sub.A(a.sub.2b) are determined as follows: PC A .function. ( a 2 .times. a ) y = PC A .function. ( a 2 .times. b ) y = 30 .times. h y + .DELTA. s + PS A .function. ( height ) 2 ( 4 .times. a ) PC A .function. ( a 2 .times. c ) y = PC A .function. ( a 2 .times. d ) y = 30 .times. hy - .DELTA. s - PS A .function. ( height ) 2 ( 4 .times. b ) ##EQU2## where 30h.sub.y is the y-coordinate of binding edge 30h, and PS.sub.A(height) is the height of actual page size PS.sub.A. Therefore, after completing step 90, the x- and y-coordinates of each actual page center PC.sub.A(a.sub.2a)-PC.sub.A(a.sub.2d) are known. Next, at step 92, because layout description 50a.sub.2 includes no more binding edges, the process terminates. 

the same end of the one end or the other end, in the second direction, of the page position region is regarded as the fixed end (e.g. if the binding edge of the sheet is a vertical binding edge, the sheets are arranged in several columns with the binding edge in a vertical manner, while the sheet of paper is arranged in a horizontal manner.  This is illustrated in figure 9A.  The vertical line 30v1 represents the end in which the pages have a fixed end.  The page ends 561a and 561b are fixed on the end of the vertical line 30v1.  Based on the pages sharing a common end, this common fixed end 
wherein the printer performs the printing on a sheet (e.g. it is disclosed in ¶ [37] above that the imposition is set in order to print on a sheet.), and 
wherein when the printing data generation device receives second submission data after generating the printing data based on first submission data, a page size of the second submission data being different from a page size of the first submission data (e.g. the invention discloses a nominal imposition template being selected.  The nominal imposition template reflects the first submission that reflects generated print data.  The user selects a print file, which reflects the second submission.  The actual page size of the selected print file pages is compared to the nominal imposition template.  If the actual page size is different than the nominal imposition template, the page size modified to the actual page size from the nominal imposition template page size, which is disclosed in ¶ [42] and [43]), 

[0042] Referring now to FIGS. 3 and 6, an exemplary imposition process 60 implemented by imposition application 44 is described. In particular, beginning at step 62, print file 42 is received. For example, a user may select print file 42 from a file directory via a graphical user interface (not shown) or other similar print file submission mechanism. Next, at step 64, nominal imposition template 46 is received. For example, a user may select nominal imposition template 46 from a directory of previously-created imposition templates. At step 66, actual page size PS.sub.A is retrieved from print file 42, and nominal page size PS.sub.N is retrieved from nominal imposition template 46. At step 68, actual page size PS.sub.A is compared to nominal page size PS.sub.N. For example, the width and height of PS.sub.A, referred to as PS.sub.A(width) and PS.sub.A (height), respectively, may be compared to the corresponding parameters of 
[0043] If actual page size PS.sub.A equals nominal page size PS.sub.N (i.e., if PS.sub.A(width)=PS.sub.N(width) and PS.sub.A (height)=PS.sub.N (height)), the process proceeds to step 72, and nominal imposition template 46 is applied to print file 42 without change to create imposition flat 48. If, however, actual page size PS.sub.A does not equal nominal page size PS.sub.N (e.g., if PS.sub.A(width).noteq.PS.sub.N(width) or PS.sub.A (height).noteq.PS.sub.N (height)), the process proceeds to step 70, wherein nominal imposition template 46 is automatically modified based on actual page size PS.sub.A to create modified imposition template 46'. Modified imposition template 46' includes the same number of pages and mark objects as nominal imposition template 46, but the locations of actual pages 24' and associated page-dependent mark objects 28 are modified based on actual page size PS.sub.A. Finally, at step 72, the modified imposition template 46' from step 70 is applied to print file 42 to create imposition flat 48. 
[0044] Referring now to FIG. 7, an exemplary process 70 for automatically modifying nominal imposition template 46 is described. Beginning at step 74, the location of the actual page center ("PC.sub.A") of each actual page 24' is determined. As described in more detail below, the determination of the location of each actual page center PC.sub.A depends on the binding style and finishing parameters specified in nominal imposition template 46, and the actual page size PS.sub.A specified in print file 42. Next, at step 76, for each actual page 24', the locations of the associated page-dependent mark objects 28 are determined based on the location of the corresponding actual page center PC.sub.A determined in step 74 and the actual page size PS.sub.A. Finally, at step 78, nominal imposition template 46 is modified to position actual pages 24' and their associated page-dependent mark objects 28 at the locations determined in steps 74 and 76. 
[0045] As previously mentioned, the determination of the actual page center PC.sub.A for each actual page 24' depends on the binding style and finishing parameters specified in nominal imposition template 46. In particular, if the specified binding style is book binding, a first process 74a may be used to determine the location of each actual page center PC.sub.A. Alternatively, if the specified binding style is anything other than book binding (e.g., gangup), a second process 74b may be 

wherein the page position determination portion determines an actual position of each of the pages on the unit printing sheet, in accordance with the page size of the second submission data, without changing a cutting position (e.g. based on the change in page size to the adjusted actual page size, the location of the page is determined after the modification of the page size.  This page position is identified for all of the pages on a single sheet.  In addition, the cutting position on the binding edge is not changed based on that part of the sheet still staying in place, which is disclosed in ¶ [45] above and [46].  The cutting position not being changed based on the binding edge staying the same despite the change in page size is shown in figure 9A, where the sheet is cut along side 561a and 1c.).  

[0046] Referring now to FIGS. 8A and 9, an exemplary process 74a is described for determining the location of each actual page center PC.sub.A for a nominal imposition template 46 that specifies book binding. In particular, FIG. 9A illustrates an exemplary layout description 50a.sub.1 that includes vertical binding edges 30v and actual pages 24a.sub.1', and FIG. 9B illustrates an exemplary layout description 50a.sub.2 that includes horizontal binding edge 30h and actual pages 24a.sub.2'. For illustrative purposes, FIGS. 9A and 9B also show corresponding nominal pages 24a and 24b, respectively, and nominal page centers PC.sub.N(a) and PC.sub.N(b), respectively. For clarity, bleed marks 28a and trim marks 28b associated with pages 24a and 24b are not shown.



However, this is well known in the art as evidenced by Yamazaki.  Similar to the primary reference, Yamazaki discloses performing modification of a document by changing bleed areas and margins on the page (same field of endeavor or reasonably pertinent to the problem).    
Yamazaki discloses a rasterization processing portion (interpretation: this portion executes a rasterization process on the submission data included in the print job based on the overall imposition information generated by the overall imposition information generation portion to generate printing data, which is data representing the printing target in a bitmap format, which is disclosed on pages 30 and 31.  This interpretation is used hereinafter in the Office Action.) configured to execute a rasterization process on the submission data based on the overall imposition information to generate the printing data (e.g. the invention discloses performing the function of rasterization of data and gathers finishing information from the job ticket.  The data received from an external device is in PDL format that requires rasterization at the MFP; see ¶ [49] and [176]).

[0049] The control unit 205 loads and executes the program from the ROM 207 to implement various operations by the printing apparatus according to the present exemplary embodiment. In addition, the ROM 207 stores a program for interpreting page description language (PDL) code data received from the external apparatus (i.e., the PC 103) via the external I/F unit 202 and for rasterizing the data into raster image data (bitmap image data). More specifically, the rasterization of the PDL code data 

[0176] In step S1802, the control unit 205 executes raster image processing (RIP) on the PDF data. Furthermore, the control unit 205 interprets and renders the PDF data and generates bitmap data based on the PDF data. In step S1803, the control unit 205 interprets the job ticket and acquires the finishing information. In the present exemplary embodiment, the finishing information refers to information about the type of sheet processing and the detailed content of the designated sheet processing. 

Therefore, in view of Yamazaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a rasterization processing portion configured to execute a rasterization process on the submission data based on the overall imposition information to generate the printing data, incorporated in the device of Goel, in order to perform rasterization on the submitted print data , which allows for previewing the rasterized image for controlled editing of the image (as stated in Yamazaki ¶ [227]-[229]).  

However, the combination above fails to specifically teach the features of wherein regarding each of the pages on the unit printing sheet, the same end of the one end or the other end, in the second direction, of the page position region is regarded as the fixed end, wherein the printer performs the printing on a continuous sheet.
However, this is well known in the art as evidenced by Morales.  Similar to the primary reference, Morales discloses adjusting the imposition and page sizes of pages on a sheet (same field of endeavor or reasonably pertinent to the problem).    


[0018] FIG. 2 shows a defined aggregate media border of the 4-up images denoted generally at 50, 60, 70, 80 in darkened outline and denoted by reference numeral 100 with the innermost aggregate boundary denoted at 102 defining an aggregate trim box boundary; and, the intermediate aggregate boundary of the images is denoted by reference numeral 104 and defines an aggregate bleed box boundary. 
[0019] Referring to FIG. 3, an exemplary embodiment 4-up image is shown with the images placed for imposition with the image trim boundaries denoted respectively by reference numerals 216, 218, 220, 222. In the embodiment of FIG. 3, it is noted that the page cells are placed according to a user selected assignment rule which centers the trim boxes vertically in their respective sheet cells and abuts them on the left edge of their respective sheet cells. 

wherein the printer performs the printing on a continuous sheet (e.g. the invention discloses printing on a roll that is fed to a printer, which is disclosed in ¶ [04].).  

[0004] In digital printing in roll fed or sheet printers, it has been desired to reduce the time required for pre-press operations.




Re claim 2: The teachings of Goel in view of Yamazaki and Morales are disclosed above. 
Goel discloses the printing data generation device according to claim 1, wherein: 
the page position region has a maximum page size allowed to be allocated as a one-page region on the unit printing sheet based on a second direction length of the unit printing sheet and the number of the pages allocated to the unit printing sheet (e.g. the invention discloses setting up a size of pages arranged on a sheet.  The size of the pages are kept at a distance in order to keep separation between the page edges; see ¶ [53]-[56] above); and 
the page position determination portion reduces the size of the page position region in accordance with the second direction length of each of the pages included in the submission data, and determines the actual position of each of the pages on the unit 

Re claim 4: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Goel discloses the printing data generation device according to claim 1, wherein: 
a bleed region is provided around the page position region, the bleed region being provided around four sides of each of the pages when the printing is performed by the printer (e.g. the images in 5A and 5B show bleed marks 28a that denote bleed areas around the four sides of the pages; see ¶ [40] and [41] above); and 
where a region in the unit printing sheet that is outer to one end, in the first direction, of each of the pages is defined as a first margin region (e.g. as seen in figure 9A, the vertical aspect of the pages change a size.  The area outside the trim box and bleed areas on the corner can be considered as the margin area; see ¶ [46] and [49] above), 
the printing data generation device further comprises a unit printing sheet size reduction portion (interpretation: a print data generation portion within a print data generation device that acquires submission data, flatplan template data corresponding to the submission data, which is disclosed on pages 23 and 24.  The flatplan template data is used to compare with the submission data to determine whether to shorten the length of a page or leave the size as is, which is disclosed on pages 25-30.  This interpretation is used hereinafter in the Office Action.) configured to shorten a first direction length of the unit printing sheet by a length corresponding to a difference between a first direction length of each of the pages held by the layout acquisition portion and a first direction length of each of the pages included in the submission data (e.g. the length of the actual page is shortened by taking the actual data size in consideration in light of the page size of the template.  The invention shortens the page sizes in the template to the size of the actual data in the print job.  The side shortened can be either the vertical or horizontal side of the page side; see figures 5 and 9, ¶ [43]-[46] above). 

Re claim 6: The teachings of Goel in view of Yamazaki and Morales are disclosed above.  
Goel discloses the printing data generation device according to claim 1, further comprising 
a template holding portion (interpretation: holds the flatplan template generated by the flatplan generation portion, which is disclosed on page 23.  This interpretation is used hereinafter in the Office Action.) configured to hold the layout as a template, wherein the page position determination portion determines the actual position of each of the pages on the unit printing sheet when the printing is performed by the printer, based on a template corresponding to the submission data among templates held by the template holding portion and the submission data (e.g. the invention stores page templates that outlines the areas where pages are placed along with page sizes.  Once a user introduces image data job information to the invention, the difference between the actual page size data and the template page size data is 

Re claim 7: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Claim 1 is similar to claim 7.  Please refer to the rationale of claim 1 for the rejection of claim 7.

Re claim 8: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Claim 1 is similar to claim 8.  Please refer to the rationale of claim 1 for the rejection of claim 8.

Re claim 9: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Goel discloses the printing data generation device according to claim 1, wherein there are two or more columns in the second direction (e.g. as seen in figure 9A, the page shows two or more columns that the pages share when being adjusted; see ¶ [44]-[50] above).  

Re claim 10: The teachings of Goel in view of Yamazaki and Morales are disclosed above.


Re claim 11: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Goel discloses the non-transitory computer-readable storage medium according to claim 8, wherein there are two or more columns in the second direction (e.g. as seen in figure 9A, the page shows two or more columns that the pages share when being adjusted; see ¶ [44]-[50] above).


Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel, as modified by Yamazaki and Morales, as applied to claim 1 above, and further in view of Sato (US Pub 2007/0229902).
  
Re claim 3: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Goel discloses the printing data generation device according to claim 1, wherein: 
a bleed region is provided around the page position region, the bleed region being provided around four sides of each of the pages when the printing is performed by 
where a region in the unit printing sheet that is outer to one end, in the first direction, of each of the pages is defined as a first margin region, the printing data generation device further comprises a unit printing sheet size reduction portion configured to shorten a first direction length of the unit printing sheet (e.g. the pages includes a margin area on the outside of the bleed regions in a first direction.  The invention also discloses reducing the sheet size of a first direction of the sheet by comparing the template page area with the print job dimensions within the submitted print job.  The reducing of a size can be seen in figures 9A and 9B; see ¶ [46] and [49] above).  
However, Goel fails to specifically teach the feature of the printing data generation device further comprises a unit printing sheet size reduction portion configured to remove the entirety of, or a part of, a region of the first margin region other than the bleed region.
However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses trimming areas beyond the bleed region (same field of endeavor or reasonably pertinent to the problem).    
Sato discloses the printing data generation device further comprises a unit printing sheet size reduction portion configured to remove the entirety of, or a part of, a region of the first margin region other than the bleed region (e.g. the invention discloses trimming areas outside of the bleed areas.  The bleed areas can be modified in a certain manner while the areas around the bleed areas can be carefully trimmed in a post 

[0311] In an example shown in FIG. 24, a document includes one chapter, which has eight pages of manuscript data. FIG. 24 shows a display example when "leaflet (1 (vertical).times.2 (horizontal))" is designated using a "type of imposition" designation combo box on the sheet setting tab sheet in FIG. 14, and designation to print "corner printer's marks" and "center printer's marks" is made on the "" printer's mark/bleed setting" window 1600 in FIG. 16. The preview area 902 displays that printer's marks are drawn on-respective finishing pages.

[0393] FIG. 40A shows the output result when the bookbinding application 104 imposes the manuscript data of patterns (1) to (3) in FIG. 37 using a 1 (vertical).times.2 (horizontal) layout. In case of bleed region alignment as in the above case, the bookbinding application 104 allocates the manuscript data at the center of the bleed region. Therefore, the user designates the same margin widths as those of the source manuscript data using the menu 1602 on the " printer's mark/bleed setting" window 1600 (FIG. 16) of the bookbinding application 104. As a result, the finish of user's ideals shown in FIG. 40A can be attained. 
[0394] On the other hand, FIG. 40B shows an example in which centering of manuscript data has failed since the manuscript data of pattern (1) or (3) is allocated based on finishing page reference as in a general imposition application. 
[0395] Furthermore, the bookbinding application 104 has a function of creating margins by enlarging manuscript data when the manuscript data has no margins. When the manuscript data does not reach bleed width regions designated by the user, the bookbinding application 104 enlarges/reduces the manuscript data to have a fixed pattern until all the bleed width regions are 
[0396] The processing shown in FIG. 41 is executed when the check box control 1603 on the " printer's mark/bleed setting" window 1600 in FIG. 16 is checked (bleed region enlargement/reduction (to enlarge/reduce manuscript data to fit the bleed region). 
[0397] The bookbinding application 104 has a function of enlarging/reducing manuscript data to fit the finishing page when the manuscript data is smaller or larger than the size of the finishing page. When the user designates this function, the bookbinding application 104 enlarges/reduces the manuscript data in a fixed pattern to fit (or reach) the finishing size. FIG. 42 shows an example in which the bookbinding application 104 enlarges/reduces, in a fixed pattern, manuscript data to fit the finishing page. 

[0405] FIG. 46 shows the print result of inner sheets obtained when the bookbinding application 104 imposes manuscript data for "casing-in". In case of "casing-in", the bookbinding application 104 determines a sheet layout of inner sheets based on the finishing designation contents. The left side in FIG. 46 indicates the print result upon designation of the inline finisher, and the right side indicates the print result upon designation of the offline finisher. 

[0406] In case of "casing-in", upon designation of the inline finisher, since the finishing page is allocated against the binding side of a sheet, the bleed margin region on the "gutter" side is set to erode the binding side. As a result, the bleed margin region on the "gutter" side that exceeds the binding side is not printed. Upon designation of the offline finisher, since the finishing page is allocated at the center of a sheet, all bleed regions around the finishing page are printed. 

[0407] In case of "casing-in", manuscript data is allocated to align the center of manuscript data to that of the "bleed region" on the sheet layout as in "quarto" and "saddle stitching". As a result, the center of manuscript data is allocated at that of the finishing page, thus attaining the 

Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the printing data generation device further comprises a unit printing sheet size reduction portion configured to remove the entirety of, or a part of, a region of the first margin region other than the bleed region, incorporated in the device of Goel, as modified by Yamazaki and Morales, in order to modify the margins and bleed areas on a page for printing, which allows for imposition to occur more efficiently (as stated in Sato ¶ [17] and [18]).  
 
Re claim 5: The teachings of Goel in view of Yamazaki and Morales are disclosed above.
Goel discloses the printing data generation device according to claim 1, wherein:  
the submission data is to continuously print first job data for printing of a page of a first page size (e.g. a first job can be submitted to print a specific page size; see ¶ [43]-[49] above); and 
the page position determination portion changes a size of the page position region in accordance with a second direction length of the first page size while fixing one end or the other end, in the second direction, of the page position region as a fixed end, and determines the actual position of each of the pages included in the first job data on the unit printing sheet (e.g. the user can select a job and submit this information to the system for processing.  The invention uses a template and compares the 
However, Goel fails to specifically teach the features of the submission data is to continuously print first job data for printing of a page of a first page size and second job data for printing of a page of a second page size, different from the first page size, on the printing sheet by the printer; and 
 changes a size of the page position region in accordance with a second direction length of the second page size while fixing an end of the page position region on the same side as the fixed end, and determines the actual position of each of the pages included in the second job data on the unit printing sheet.  

However, this is well known in the art as evidenced by Sato.  Similar to the primary reference, Sato discloses trimming areas beyond the bleed region (same field of endeavor or reasonably pertinent to the problem).    
Sato discloses the submission data is to continuously print first job data for printing of a page of a first page size and second job data for printing of a page of a second page size, different from the first page size, on the printing sheet by the printer (e.g. the invention discloses creating a chapter of images within a book.  If a user wants to add data from a different file that is an image, the user can drag and drop that image onto the driver screen with the book.  The newly dropped image will be added to the current chapter.  If the user further selects n-up printing, these images can be 

[0192] FIG. 9 shows an example of the UI window by the bookbinding application according to the embodiment of the present invention. 
[0193] The UI window 900 comprises a tree area 901 which indicates the structure of the book, and a preview area 902 which displays a printed state. The tree area 901 displays chapters included in the book, and pages included in the chapters to clarify the tree structure shown in FIG. 3. Pages displayed on the tree area 901 are manuscript pages. The preview area 902 displays the contents of print pages in a reduced scale (thumbnail display). The display order reflects the structure of the book. 
[0194] To the opened book file, application data which is converted into an electronic manuscript file by the electronic manuscript writer 102 can be added as a new chapter. This function will be referred to as an electronic manuscript import function hereinafter. By importing an electronic manuscript file to a new book file created in the sequence shown in FIG. 7, an entity can be given to that book file. This function is launched by dragging and dropping application data on the window shown in FIG. 8 or 9. 
[0195] The processing sequence of this electronic manuscript import function will be described below using FIG. 10. 
[0196] FIG. 10 is a flowchart showing the processing sequence of the electronic manuscript import function according to the embodiment of the present invention. 
[0197] An application program which generated the designated application data is launched, and the electronic manuscript writer 102 is designated as a device driver to print out the application data, thus converting the application data into electronic manuscript data (step S801). 
[0198] Upon completion of conversion, it is checked if the converted electronic manuscript data is image data (step S802). 
[0199] For example, if the extension is "bmp", the application data is determined as bitmap data; if the extension is "jpg", it is determined as JPEG image data; or if the extension is "tiff", it is determined as tiff image data. In case of such image data, since an electronic manuscript file can be directly generated from the image data without launching the application program, the processing in step S801 can also be skipped. 
[0200] If the converted data is not image data (NO in step S802), the generated electronic manuscript file is added to the book of the currently opened book file as a new chapter (step S803). Normally, as the chapter attributes, those common to the book attributes are set by copying the values of the book attributes, and the remaining attributes are set as prescribed values prepared in advance. However, in this embodiment, whether or not the attribute values of lower layers are preferentially used can be selected, as will be described later. 
[0201] On the other hand, if the converted data is image data (YES in step S802), no new chapter is added as a general rule, and respective manuscript pages included in the generated electronic manuscript file are added to the designated chapter (step S804). 
[0202] However, if the book file is a newly created file, a new chapter is created, and respective pages of the electronic manuscript file are added as those which belong to the new chapter. Normally, as the page attributes common to those of the upper layers, these attribute values are given, and as attributes of the electronic manuscript file which are inherited from those defined in the application data, these values are given. 
[0203] For example, when N-up designation is designated in the application data, that attribute value is inherited. In this manner, a new book file is created, or a new chapter is added. However, in this embodiment, whether or not attribute values of lower layers are preferentially used can be selected, as will be described later. 



 changes a size of the page position region in accordance with a second direction length of the second page size while fixing an end of the page position region on the same side as the fixed end, and determines the actual position of each of the pages included in the second job data on the unit printing sheet (e.g. the invention discloses changing a size of a page with a bleed region in order to fit it according to a user’s desire and accommodate inline or offline finishing.  Based on how the user modifies the type of finishing, the size of the data can be changed with one end of the data being fixed along a certain side of a sheet; see ¶ [311], [393]-[397] and [405]-[407] above).

Therefore, in view of Sato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the submission data is to continuously print first job data for printing of a page of a first page size and second job data for printing of a page of a second page size, different from the first page size, on the printing sheet by the printer; and  changes a size of the page position region in accordance with a second direction length of the second page size while fixing an end of the page position region on the same side as the fixed end, and determines the actual position of each of the pages included in the second job data on the unit printing sheet, incorporated in the device of Goel, as modified by Yamazaki and Morales, in .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herr discloses displaying the different cut areas on an image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Goel at ¶ [61].